In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated August 1, 1997, which granted the motion of the defendant George Trimis, made at the close of the plaintiff’s case, to dismiss the complaint insofar as asserted against him for failure to establish a prima facie case.
Ordered that the order is affirmed, with costs.
*323The plaintiff failed to produce any evidence at trial to make the requisite showing that the defendant George Trimis created or exacerbated a hazardous snow and ice condition on the sidewalk abutting his premises. Indeed, the plaintiff herself testified that the area of snow and ice where she fell had not been shoveled, sanded, or salted, and Trimis similarly stated that a photograph of the area indicated that it had not been shoveled. Based on the foregoing evidence, the jury could not have rationally found in favor of the plaintiff and against Trimis (see generally, McCloud v Marcantonio, 106 AD2d 493), and Trimis was entitled to the dismissal of the complaint insofar as asserted against him (see, Roark v Hunting, 24 NY2d 470; Stewart v Yeshiva Nachlas Haleviym, 186 AD2d 731). O’Brien, J. P., Thompson, Sullivan and Friedmann, JJ., concur.